Exhibit 10.28

SEVENTH AMENDMENT

SEVENTH AMENDMENT, dated as of September 15, 2008 (this “Seventh Amendment”), to
the Credit Agreement, dated as of December 17, 2004 (as amended by the First
Amendment, dated as of November 2, 2005, the Second Amendment, dated as of
February 3, 2006, the Third Amendment, dated as of October 30, 2006, the Fourth
Amendment and Waiver, dated as of December 28, 2006, the Fifth Amendment, dated
as of April 13, 2007, the Sixth Amendment, dated as of December 5, 2007, this
Seventh Amendment and as the same may be further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PETROLEUM
HEAT AND POWER CO., INC., a Minnesota corporation (the “Borrower”), the other
Loan Parties party thereto, the several lenders from time to time parties
thereto (collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as an LC
Issuer and as Agent (in such capacity, the “Agent”), BANK OF AMERICA, N.A. and
WACHOVIA BANK, NATIONAL ASSOCIATION, as co-syndication agents, and RBS CITIZENS,
N.A. and GENERAL ELECTRIC CAPITAL CORPORATION, as co-documentation agents.

W I T N E S S E T H :

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in the manner provided for herein; and

WHEREAS, the Lenders are willing to agree to the requested amendments;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein (and in the recitals hereto) as defined
terms are so used as so defined.

Amendment to Section 6.7 of the Credit Agreement. Section 6.7 (a) of the Credit
Agreement is hereby amended by amending the reference to “A+” therein and
substituting in lieu thereof a reference to “A-”.

2. Representations and Warranties. On and as of the date hereof, each of the
Borrower and the other Loan Parties hereby confirms, reaffirms and restates in
all material respects the representations and warranties set forth in Article V
of the Credit Agreement, except to the extent that such representations and
warranties expressly relate to a specific earlier date in which case the
Borrower or such Loan Party hereby confirms, reaffirms and restates such
representations and warranties as of such earlier date.

3. Effectiveness of Seventh Amendment. This Seventh Amendment shall become
effective as of the date first written above upon receipt by the Agent of
counterparts of this Seventh Amendment duly executed by the Borrower, the other
Loan Parties and the Required Lenders, submitted by facsimile or electronic
submission.

Reference to and Effect on Loan Documents. On and after the effectiveness of
this Seventh Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. Except as expressly amended herein, all of the provisions of the
Credit Agreement and the other Loan Documents are and shall remain in full force
and effect in accordance with the terms thereof and are hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Seventh Amendment shall not be deemed to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document or to prejudice any other right or rights
which the Agent or the Lenders may now have or may have in the future under or
in connection with the Credit Agreement or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

4. Expenses. The Borrower agrees to pay and reimburse the Agent for all its
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Seventh Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the Agent.

5. Counterparts. This Seventh Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile transmission), each
of which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.

6. GOVERNING LAW. THIS SEVENTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

BORROWER:

PETROLEUM HEAT AND POWER CO., INC. By:  

 

Name:  

 

Title:  

 

OTHER LOAN PARTIES:

STAR GAS FINANCE COMPANY KESTREL HEAT, LLC STAR/PETRO, INC. PETRO HOLDINGS, INC.
MEENAN OIL CO., INC. MEENAN HOLDINGS OF NEW YORK, INC. REGIONOIL PLUMBING,
HEATING AND COOLING CO., INC. PETRO PLUMBING CORPORATION MINNWHALE, LLC ORTEP OF
PENNSYLVANIA, INC. RICHLAND PARTNERS, LLC COLUMBIA PETROLEUM TRANSPORTATION, LLC
PETRO, INC. MAREX CORPORATION A.P. WOODSON COMPANY By:  

 

Name:  

 

Title:  

 

STAR GAS PARTNERS, L.P. By:   KESTREL HEAT, LLC, its General Partner By:  

 

Name:  

 

Title:  

 

MEENAN OIL CO. L.P. By:   MEENAN OIL CO., INC., its General Partner By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an LC Issuer, Agent, Collateral Agent and Lender
BANK OF AMERICA, N.A., as Lender WACHOVIA BANK, NATIONAL ASSOCIATION, as Lender
GENERAL ELECTRIC CAPITAL CORPORATION, as Lender RBS CITIZENS, N.A., as Lender
WELLS FARGO FOOTHILL, LLC, as Lender SOCIETE GENERALE, as Lender LASALLE BANK
NATIONAL ASSOCIATION, as LC Issuer and Lender ALLIED IRISH BANKS, P.L.C., as
Lender PNC BANK, NATIONAL ASSOCIATION, as Lender CITIBANK, N.A., as Lender
ISRAEL DISCOUNT BANK OF NEW YORK, as Lender RZB FINANCE LLC, as Lender BANK
LEUMI USA, as Lender